Lumpkin, P. J.
1. Where an employee had separate demands against his employer for services covering a series of years and during the last year received from the employer payments amounting to more than was due for that year’s salary, and there was no direction from the employer as to how these payments should be applied or any appropriation thereof by the employee to the extinguishment of any particular demand, the law, in a controversy between him and another creditor of the employer holding a lien, will direct the application of these payments “in such manner as is reasonable and equitable,” having due regard to the rights of all parties concerned. The general rale that “the oldest lien and the oldest item in an account will be first paid,” while usually appropriate in a settlement between a creditor and his debtor, should not be given such application as will defeat the lien of a third person. See, in this connection, Civil Code, $ 3722.
2. In view of the principles above announced and of the facts disclosed by *803the record, the trial judge did not err in awarding the fund in controversy to the defendants in error.
Argued June 61
Decided July 26, 1899.
Money rule. Before Judge Felton. Bibb superior court. November term, 1898.
Hardeman, Davis & Turner, for plaintiffs in error.
Bacon, Miller & Brunson, contra.

Judgment affirmed.


All the Justices concurring.